BODY, District Judge.
In this habeas corpus petition relator alleges that the sentence imposed by the Court of Common Pleas of Philadelphia County is illegal and in direct violation of his Constitutional Rights. The petition is poorly drawn and it is difficult to comprehend the essential details of the allegations. However, it appears that relator, by his counsel, has filed a petition for writ of habeas corpus in the Court of Common Pleas of Philadelphia County. It is not certain whether the court has disposed of the said petition, and whether any further action has been taken by petitioner in the state courts.
Consequently, this Court cannot entertain or dispose of the instant petition until there has been an exhaustion of the remedies available in the state courts. United States ex rel. Drew v. Myers, 327 F.2d 174 (3d Cir. 1964). To enable relator to prepare a proper petition a copy of Local Rule 37 will be attached to this memorandum by the Clerk of the Court.
ORDER
And now, this twentieth day of July, 1964, it is ordered that the petition of Ernest Major for a writ of habeas corpus be and the same is hereby denied without prejudice.
It is further ordered that the Clerk of the Court forward to Ernest Major a copy of Local Rule 37 of this Court.